EXHIBIT 10.2.2

 

INTERNATIONAL SEAWAYS, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT

 

THIS AGREEMENT, made as of [_______], [___] (the “Agreement”), by and between
International Seaways, Inc. (the “Company”), and [_______] (the “Grantee”).

 

WHEREAS, the Company has adopted the International Seaways, Inc. Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing the employees and consultants of the Company
with incentives and rewards to encourage them to continue in the service of the
Company and with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company; and

 

WHEREAS, Section 7 of the Plan provides for the grant of Other Stock-Based
Awards, including restricted stock units or “RSUs”, to Participants in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, as of the Grant Date the Company grants to the
Grantee an award of [_______]RSUs (collectively, the “RSUs”). Each RSU
represents the right to receive one share of Common Stock subject to Section 4
below.

 

2. Grant Date; Vesting Commencement Date. The “Grant Date” of the RSUs hereby
granted is [_______], [___]. The “Vesting Commencement Date” of the RSUs hereby
granted is [_______], [___].

 

3. Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.

 

4. Vesting and Settlement.

 

(a) The RSUs shall vest as follows, provided that the Grantee remains
continuously employed by the Company through each applicable vesting date:

 

a.       One-third (1/3) of the RSUs shall vest and become exercisable on the
first anniversary of the Vesting Commencement Date

 

b.       One-third (1/3) of the RSUs shall vest and become exercisable on the
second anniversary of the Vesting Commencement Date

 

c.       One-third (1/3) of the RSUs shall vest and become exercisable on the
third anniversary of the Vesting Commencement Date

 

(b) Settlement of the vested RSUs may be in either shares of Common Stock or
cash, as determined by the Committee in its discretion, and shall occur as soon
as practicable following the vesting date, but in no event later than March 15
of the calendar year following the year in which the vesting date occurs (such
date, the “Settlement Date”).

 

5. Rights as Shareholder. If the RSUs are settled in shares of Common Stock,
upon and following the Settlement Date and the entry of such settlement on the
books of the Company or its transfer agents or registrars, the Grantee shall be
the record owner of the shares of Common Stock and shall be entitled to all of
the rights of a shareholder of the Company including the right to vote such
shares of Common Stock and receive all dividends or other distributions paid
with respect to such shares of Common Stock.

 

6. Forfeiture. RSUs which have not become vested as of the date the Grantee’s
Employment terminates shall immediately be forfeited on such date, and the
Grantee shall have no further rights with respect thereto.

 

7. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until such time as the RSUs are settled in accordance with Section 4, the
RSUs or the rights represented thereby may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of. No purported sale, assignment,
transfer, pledge, hypothecation or other disposal of the RSUs, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise will vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Grantee and all of the Grantee’s rights to such RSUs shall immediately terminate
without any payment or consideration from the Company.

 

 

 

 



8. Restrictive Covenants. Unless otherwise determined by the Committee in its
sole discretion, by accepting the RSUs, the Grantee acknowledges that the
Grantee is bound by the following restrictive covenants (the “Restrictive
Covenants”):

 

(a) Except to the extent (1) expressly authorized in writing by the Company or
(2) required by law or any legal process, the Grantee shall not at any time
during the Grantee’s Employment with the Company or any of its Affiliates or
following the date the Grantee’s Employment terminates use, disseminate,
disclose or divulge to any person or to any firm, corporation, association or
other business entity, Confidential Information (as defined in Section 20
herein) or proprietary Trade Secrets (as defined in Section 20 herein) of the
Company or any of its Affiliates;

 

(b) The Grantee shall not at any time during the Grantee’s Employment with the
Company or any of its Affiliates or following the date the Grantee’s Employment
terminates make any derogatory, disparaging or negative statements, orally,
written or otherwise, against the Company or any of its Affiliates or any of
their respective directors, officers and employees;

 

(c) During the Restricted Period (as defined in Section 20 herein), the Grantee
shall not become employed in any capacity by, or become an officer, employee,
director, agent, consultant, shareholder or partner of, or perform any services
for, or otherwise hold an interest (other than the ownership of less than 5% of
the stock or other equity interests of a publicly traded firm or corporation)
in, any Competitor (as defined in Section 20 herein) of the Company or any of
its Affiliates;

 

(d) During the Restricted Period, the Grantee shall not directly or indirectly,
on his or her own behalf or on behalf of any other person or entity, solicit or
hire, attempt to solicit or hire, or assist any other person in soliciting or
hiring any employee, agent or contractor of the Company or any of its Affiliates
or induce any employee, agent or contractor of the Company or any of its
Affiliates to terminate his or her or her Employment or cease doing business
with the Company or any of its Affiliates for any reason whatsoever; and

 

(e) During the Restricted Period, the Grantee shall not directly or indirectly,
on his or her own behalf or on behalf of any other person or entity, including
any Competitor of the Company or any of its Affiliates, (1) engage in any
business transaction or relationship or perform any services in any material way
competitive with the Company or any of its Affiliates with or for a client or
prospective client of the Company or any of its Affiliates or (2) interfere with
any business relationship between the Company or any of its Affiliates and any
client or prospective client of the Company or any of its Affiliates or induce
any client or prospective client to discontinue any business relationship with
the Company or any of its Affiliates or to refrain from entering into a business
relationship or transaction with the Company or any of its Affiliates.

 

The Restrictive Covenants are in addition to and do not supersede any rights the
Company or any of its Affiliates may have in law or at equity or under any other
agreement.

 

By accepting the RSUs, the Grantee shall further agree that it is impossible to
measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Grantee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Grantee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Grantee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.

 

If at any time the Committee reasonably believes that the Grantee has breached
any of the Restrictive Covenants described in Sections 8(a) through 8(e), the
Committee may suspend the vesting of Grantee’s RSUs pending a good faith
determination by the Committee of whether any such Restrictive Covenant has been
breached, it being understood that such suspension shall not cause the
settlement to be delayed beyond the last date that settlement may occur pursuant
to Section 4(b) hereof. If the Committee determines in good faith that the
Grantee has breached any such Restricted Covenants, the Grantee shall
immediately forfeit any outstanding unvested RSUs and shall repay to the
Company, upon demand, any Common Stock or cash issued upon the settlement of the
Grantee’s RSUs if the vesting of such RSUs occurred during such breach. The
Grantee shall also be required to repay to the Company, in cash and upon demand,
any proceeds resulting from the sale or other disposition (including to the
Company) of Common Stock issued upon settlement of the Grantee’s RSUs if the
sale or disposition was effected at any time during such breach.

 

The foregoing shall not prejudice the Company’s right to require the Grantee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Grantee as a result of any transaction constituting a breach of the
Restrictive Covenants.

 

9. Taxes.

 

(a) Liability for Tax-Related Items. Except to the extent prohibited by law, the
Grantee acknowledges that the Grantee is ultimately liable and responsible for
any and all income taxes (including federal, state, local and other income
taxes), social insurance, payroll taxes and other tax-related withholding (the
“Tax-Related Items”) arising in connection with the RSUs, regardless of any
action the Company takes with respect to such Tax-Related Items. The Grantee
further acknowledges that the Company (i) does not make any representation or
undertaking regarding the treatment of any Tax-Related Item in connection with
any aspect of the RSUs, including the grant and vesting of the RSUs, or the
subsequent sale of the shares of Common Stock and (ii) does not commit, and is
under no obligation, to structure the terms of the RSUs or any aspect of the
RSUs to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.

 



 

 

 

(b) Payment of Withholding Taxes. Notwithstanding any contrary provision of this
Agreement, no shares of Common Stock shall be issued unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Grantee with respect to the payment of any taxes which the Company determines
must be withheld with respect to such shares of Common Stock.

 

10. Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement which reduces the Grantee’s rights hereunder
will be valid unless the same is agreed to in writing by the parties hereto.
This Agreement, together with the Plan, represent the entire agreement between
the parties with respect to the RSUs. The failure of the Company to enforce at
any time any provision of this Agreement will in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

11. Policy Against Insider Trading. By accepting the RSUs, the Grantee
acknowledges that the Grantee is bound by and shall comply with all the terms
and conditions of the Company’s insider trading policy as may be in effect from
time to time.

 

12. Data Privacy Consent. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other RSU
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company may hold certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, work location and phone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
hire date, any shares of Common Stock or directorships held in the Company or
any of its Affiliates, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”). The Grantee understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, now or in the future, that these recipients may be
located in the Grantee’s country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Grantee’s country.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that Personal Data will be held only as long as is
necessary or appropriate to implement, administer and manage the Grantee’s
participation in the Plan. Further, the Grantee understands that the Grantee is
providing the consents herein on a purely voluntary basis.

 

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiary, if applicable.

 

14. Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.

 

15. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.

 

18. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee hereby acknowledges that
all decisions, determinations and interpretations of the Board, or a Committee
thereof, in respect of the Plan, this Agreement and the RSUs shall be final and
conclusive. The Grantee acknowledges that there may be adverse tax consequences
upon disposition of the underlying shares and that the Grantee should consult a
tax advisor prior to such disposition.

 

 

 

 



19. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

20. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

(A)       “Competitor” shall mean any individual, corporation, partnership or
other entity that engages in (or that owns a significant interest in any
corporation, partnership or other entity that engages in) any business conducted
by the Company or any of its Affiliates.

 

(B)       “Confidential Information” shall mean all information regarding the
Company or any of its Affiliates, any Company activity or the activity of any of
its Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Grantee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.

 

(C)       “Restricted Period” shall mean the period commencing on the date the
Grantee’s Employment terminates and ending on the eighteen (18) month
anniversary thereof (or such shorter period governing relevant activities as may
be explicitly set forth in any employment agreement between the Company and
Grantee).

 

(D)       “Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company (which shall mean and include all of the
Company’s subsidiaries and all Affiliates and joint ventures connected by
ownership to the Company at any time) or any Company activity that fits within
the definition of “trade secrets” under the Uniform Trade Secrets Act or other
applicable law, and shall include, but not be limited to, all source codes and
object codes for the Company’s software and all website design information to
the extent that such information fits within the Uniform Trade Secrets Act;
provided that Trade Secrets shall not include information that has become
generally available to the public, other than through a breach by such Grantee;
and provided further that this definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.

 

 

* * * * *

 

[remainder of page intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

 



  INTERNATIONAL SEAWAYS, INC.               By:   [_________]   Title:
[_________]               Acknowledged and Accepted:               [__________]

 

 

 



 

